Title: To James Madison from William C. C. Claiborne, 12 May 1804
From: Claiborne, William C. C.
To: Madison, James



(Private) Dear Sir,
New Orleans 12th. May 1804
I this moment met with the enclosed letter from Mr. Matthew Lyon to his constituents, and I sincerely hope it may be the only Copy that has reached this city.
As a Western man, I feel myself under no obligations to Mr. Lyon for his boasted zeal for the Western interest, and although I am not disposed to question the purity of his motives, I am firmly persuaded, that during the last Session, he rendered little service to the Western Country.
Mr. Lyon’s is not the first imprudent Circular letter which has been sent into the Western States: but the good sense of the Western people has hitherto repelled these ungenerous and illiberal insinuations against their Atlantic brethren and I trust will operate with like effect on the present occasion.
There is at this time a perfect calm in the Society here; the most perfect good order prevails, and this City presents a scene of industry and commercial welfare pleasing to every one, who takes an interest in the prosperity of his Country. Of late I have heard little said relative to the political relations of Louisiana, and I do believe, if the natives of the United States should not excite discontents, the Louisianians will become well pleased with the temporary Government which Congress has prescribed.
The heat of Summer has commenced here; the Thermometre now Stands at 93° and the weather has been uniformly warm for some days past.
Mrs. Claiborne is now on her passage from Nashville to New-Orleans, and I expect her arrival in ten days; I fear her passage will be disagreeable, and her health will be insecure; My own health (with two or three days of slight indisposition) has been uninterrupted, and I apprehend no danger from the Climate! With great respect and esteem! I am dear Sir, Your Obdt. Servt.
William C. C. Claiborne